DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vo et al. (2009/0311025) (hereinafter Vo et al.).
Regarding Claim 1, Vo et al. teaches a ribbon cartridge (52, Fig. 18) comprising: a first spool housing (see Fig. 18) configured to receive a first spool (56 Fig. 18) [Paragraph 0121]; a second spool housing (see Fig. 18) configured to receive a second spool (49, Fig. 18) [Paragraph 0121]; at least one frame member (352, Fig. 18) extending between the first spool housing (56)  and the second spool housing (49) [Paragraph 0121]; and a spool lock (21, 23, Figs. 13, 16), wherein the spool lock (21, 23) is configured to engage at least one of the first spool (56) or the second spool (49) in response to the ribbon cartridge (52) not being received within a ribbon positioning assembly (see Figs. 13-18) [Paragraphs 0116-0120].

Regarding Claim 2, Vo et al. teaches the ribbon cartridge (52), wherein the spool lock (21, 23) is configured to disengage the at least one of the first spool (56) or the second spool (49) in response to the ribbon cartridge (52) being received within the ribbon positioning assembly (see Figs. 13-18) [Paragraphs 0116-0120].

Regarding Claim 3, Vo et al. teaches the ribbon cartridge (52), wherein the spool lock (21, 23) is configured to engage both the first spool (56) and the second spool (49) in response to the ribbon cartridge (52) not being received within the ribbon positioning assembly (see Figs. 13-18) [Paragraphs 0116-0120].
	
Regarding Claim 5, Vo et al. teaches the ribbon cartridge (52), wherein the first spool is a ribbon supply spool (56), and wherein the second spool is a ribbon take-up spool (49), and wherein a radio frequency identification chip (see Figs. 5 and 16) is disposed proximate the take-up spool (49) [Paragraph 0124].

Regarding Claim 8, Vo et al. teaches the ribbon cartridge (52), further comprising a locking feature (27, Figs. 13-18) defining a locked position of the ribbon cartridge (52) and an unlocked position of the ribbon cartridge (52), wherein locking feature is adapted to lock the ribbon cartridge (52) in a ribbon positioning assembly [Paragraphs 0116-0120].
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 6-7 is the inclusion of the limitation a ribbon cartridge that includes a frame member that extends between a first and second spool housing defines a recess, wherein the recess of the frame member is defined by an area of the frame member is narrower than a majority of the frame member.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853